DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-9, and 17-21 are allowed.  Claims 10-16 and 22-25 were allowed in the previous Office action.
The following is an examiner’s statement of reasons for allowance: in the examiner’s opinion, it would not be obvious to implement a structure with controlled capillary coverage which comprises a substrate comprising one or more first contacts, first and second components each comprising one or more second contacts and a rib comprising hard-stop elements disposed at a distance from each of the one or more second contacts, the first and second components each being disposed immediately adjacent to one another such that the respective one or more second contacts are communicative with respective portions of the one or more first contacts, with respective corresponding surfaces of the substrate and the respective ribs face each other at controlled gap heights defined by the hard-step elements to define first and second fill-spaces, and one or more of capillary adhesive, glue, epoxy and underfill dispensed at first and second discrete points whereby the one or more of the capillary adhesive, the glue, the epoxy and the underfill is drawn to fill the first and second fill-spaces, respectively, by capillary action as suggested by the applicant in claim 17.  In the examiner’s opinion, it would also not be obvious to implement a method of assembling a structure with controlled capillary coverage which comprises disposing a component such that one or more contacts are positioned to communicate with one or more contacts of a substrate and a rib of the component which comprises .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817